 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”) dated effective as of
October 19, 2007 (the “Effective Date”), between F.N.B. Corporation, a Florida
corporation having its principal place of business at One F.N.B. Boulevard,
Hermitage, Pennsylvania 16148 (the “Employer”), and Brian F. Lilly, an
individual whose address is 4111 Fairway Drive, Gibsonia, Pennsylvania 15044
(the “Executive”).
WITNESSETH:
     WHEREAS, the Employer desires to provide for the continued employment of
the Executive, and the Executive desires to continue his employment with the
Employer, all in accordance with the terms and subject to the conditions set
forth in this Agreement;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Employer and the Executive, intending to be
legally bound hereby, mutually agree as follows:
     1. Employment. On the Effective Date, this Agreement shall supersede and
replace the Employment Agreement dated as of October 6, 2003, between the
Employer and the Executive. On the Effective Date, the Executive shall be
employed by the Employer as the Chief Financial Officer (with such position
described and any future positions to which the Executive is assigned or
appointed by the Board or Employer) (the “Position”), in accordance with the
terms and subject to the conditions set forth in this Agreement.
     2. Term. The “Term” of this Agreement shall be the period commencing with
the Effective Date and ending on the second one-year anniversary of the
Effective Date; provided that, on the first annual anniversary of the Effective
Date and on each subsequent annual anniversary thereafter (each, an “Extension
Date”), the Term will be automatically extended by twelve (12) months (so that
on each such Extension Date, the Agreement will have a remaining Term of two
years), unless either the Executive or the Employer’s Board of Directors (the
“Board”) gives the other written notice at least thirty (30) days in advance of
an Extension Date that such automatic renewal shall cease. Unless otherwise
provided in this Agreement or mutually agreed by the Employer and the Executive,
all of the terms and conditions of this Agreement shall continue in full force
and effect throughout the Term and, with respect to those terms and conditions
that apply after the Term, after the Term.

 



--------------------------------------------------------------------------------



 



     3. Duties. During the Term, the Executive shall serve in the Position and
perform all duties and services commensurate with the Position, and such other
duties reasonably assigned or delegated to him under the By-laws of the Employer
or from time to time by the Board or the Employer’s Chief Executive Officer and
consistent with the Position. The Executive shall devote all of the Executive’s
business time and attention to the performance of the Executive’s duties under
this Agreement and, during the Term, the Executive shall not engage in any other
business enterprise that requires any significant amount of the Executive’s
personal time or attention, unless the Board gives him its prior written
permission. The Executive will at all times comply with all applicable laws
pertaining to the performance of this Agreement, and strictly adhere to and obey
all of the ethical rules, regulations, policies, codes of conduct, procedures
and instructions in effect from time to time relating to the conduct of
employees of the Employer and/or its Affiliates (as defined below). The
foregoing provision shall not prevent the Executive’s purchase, ownership or
sale of any interest in any business that does not compete with the business of
the Employer, or its Affiliates, or the Executive’s involvement in charitable or
community activities, provided, that (i) the time and attention that the
Executive devotes to such business and charitable or community activities does
not interfere with the performance of his duties under this Agreement, (ii) a
material portion of the time devoted by the Executive to charitable or community
activities are devoted to charitable or community activities within the
Employer’s market area, and (iii) such conduct complies in all material respects
with applicable policies of the Employer and its Affiliates.
     For purposes of this Agreement, the term “Affiliate” includes (a) a
corporation that is a member of the same controlled group of corporations
(within the meaning of Section 414(b) of the Code) as the Employer, (b) a trade
or business (whether or not incorporated) under common control (within the
meaning of Section 414(c) of the Code) with the Employer, (c) any organization
(whether or not incorporated) that is a member of an affiliated service group
(within the meaning of Section 414(m) of the Code) that includes the Employer, a
corporation described in clause (a) of this paragraph or a trade or business
described in clause (b) of this paragraph, and (d) any other entity that is
required to be aggregated with the Employer pursuant to regulations promulgated
under Section 414(o) of the Code.
     4. Compensation. For all services to be rendered by the Executive under
this Agreement:
          (a) The Employer shall pay the Executive a base salary (the “Base
Salary”) at an annual rate of $275,016. At the end of each fiscal year of the
Employer, the Board or the Compensation Committee of the Board shall review the
amount of the Executive’s Base Salary, and may increase such Base Salary for the
following year to

-2-



--------------------------------------------------------------------------------



 



such amount as the Board (or Committee) may determine in its sole discretion.
Such adjusted annual salary then shall become the Executive’s “Base Salary” for
purposes of this Agreement. Such Base Salary and other compensation shall be
payable in accordance with the Employer’s normal payroll practices as in effect
from time to time.
          (b) Bonus. The Executive shall be entitled to receive from the
Employer, in accordance with applicable policies of the Employer relating to
incentive compensation for executive officers, an annual bonus (the “Bonus”),
under the terms of the 2007 Incentive Plan or any successor plan, at the same
time and in the same form as bonuses are paid to other senior executive officers
of the Employer. The Board shall determine the amount of any such Bonus, in its
sole discretion, based upon the performance of the Employer and the
contributions of the Executive to such performance. The Employer will pay the
Bonus within the period ending on the 15th day of the third month following the
end of the Employer’s fiscal year, but in no event after the close of the
Employer’s fiscal year following the year the Bonus is earned.
          (c) Benefits. The compensation provided for in this paragraph 4 shall
be in addition to such rights as the Executive may have, during the Executive’s
employment under this Agreement or thereafter, to participate in and receive
benefits from or under any employee benefit plans the Employer or its Affiliates
may in their discretion establish or maintain for their employees or executives,
including but not limited to, the 401(k) plan, retirement income plan, basic
retirement plan, incentive plan and group health insurance, life insurance and
disability insurance plans. To the extent any of such benefits are taxable to
the Executive, the Executive shall be solely responsible for such taxes.
          (d) Perquisites. From and after the Effective Date and throughout the
Term:
          (i) The Employer shall provide the Executive with a luxury automobile
selected by the Executive and approved by the Compensation Committee of the
Board, at the Employer’s sole cost and expense. The automobile shall be replaced
with a substantially equivalent luxury automobile owned or leased by the
Employer in the future as shall be mutually agreed by the Executive and the
Compensation Committee. The Employer shall bear gas, insurance, repairs,
maintenance, and other operating expenses for the automobile in accordance with
the Employer’s policies.
          (ii) The Employer will pay the annual dues for the Executive’s
membership in one country club of the Executive’s choosing. In addition, the
Employer shall pay any reasonable club usage charges related to the Employer’s
business upon submission by the Executive of appropriate verifying information.

-3-



--------------------------------------------------------------------------------



 



The Employer shall also pay any bond, admission or initiation fee that may be
required for membership in this club, now due or which may become due in the
future provided however that upon refund to the Executive of all or any portion
of such bond, admission or initiation fee, the Executive shall promptly remit
the refunded amount to the Employer, to the extent such bond or fee had been
paid by the Employer.
          (e) Expenses. The Employer shall promptly reimburse the Executive for
(i) all reasonable expenses paid or incurred by the Executive in connection with
the performance of the Executive’s duties and responsibilities under this
Agreement, upon presentation of expense vouchers or other appropriate
documentation in accordance with the Employer’s policies, and (ii) all
reasonable professional expenses, such as licenses and dues and professional
educational expenses, approved by the CEO and paid or incurred by the Executive
during the Term.
          (f) Vacation. The Executive shall be entitled to twenty (20) days of
paid vacation leave during each calendar year, to be taken at such time or times
as the Executive and the Employer shall mutually determine. Earned but unused
vacation shall be accrued in accordance with the Employer’s written vacation
policy.
     5. Termination of the Employment. The Employer shall have the right to
terminate the Executive’s employment under this Agreement at any time during the
Term, for Cause, for other than Cause, or on account of the Executive’s
Permanent Disability, subject to the provisions of this paragraph 5. The
Executive’s employment under this Agreement shall automatically terminate upon
the Executive’s death during the Term. The Executive’s “Termination Date” shall
be the date specified in written notice from the Board to the Executive, or to
the Board from the Executive in accordance with subparagraph (c) below, given in
accordance with the provisions of paragraph 13, except as otherwise agreed by
the parties.
          (a) Accrued Obligations. Upon the Executive’s employment termination
for any reason, the Employer shall pay to the Executive (or to the Executive’s
representative or estate, in the event of his death or Permanent Disability),
within ten (10) days after the Termination Date, an amount equal to the sum of
(i) the Executive’s Base Salary accrued through the Termination Date, (ii) any
Bonus earned as of the Termination Date under the Employer’s bonus program, but
not yet paid to the Executive, (iii) any amounts payable under any of the
employee benefit plans of the Employer or its Affiliates in accordance with the
terms of such plans, except as may be required by Section 401(a)(13) of the
Internal Revenue Code of 1986, as amended (the “Code”), (iv) any accrued but
unpaid vacation, in accordance with the terms of the Employer’s vacation plan,
and (v) any unreimbursed business expenses incurred by the

-4-



--------------------------------------------------------------------------------



 



Executive on the Employer’s behalf, in accordance with the Employer’s
reimbursement policies. Such payments, rights and benefits described in clauses
(i) through (v) of this paragraph are collectively referred to herein as the
“Accrued Obligations.”
          (b) If the Employer terminates the Executive’s employment under this
Agreement for any reason other than for Cause, or the Executive terminates his
employment under this Agreement for Good Reason, the Employer shall pay or
provide to the Executive, promptly after the Termination Date, the severance
benefits described in subparagraphs (i), (ii) and (iii) below, subject to (iv)
through (vii) below:
          (i) The Employer shall allow the Executive to continue participation
for himself and his eligible dependants under the Employer’s group health plan
on the same terms as applicable to active employees (e.g., at the same cost to
the Executive) for a period equal to the lesser of (i) thirty-six (36) months
(the “Subsequent Period”), or (ii) the period from the Termination Date through
the date the Executive or such dependents, as the case may be, first become
eligible for coverage under any group health plan of another employer. To the
extent these payments are subject to Code Section 409A, then such expenses must
be incurred before the last day of the second taxable year following the taxable
year in which the termination occurred, provided that any reimbursement for such
expenses be paid before the Executive’s third taxable year following the taxable
year in which the termination occurred.
          (ii) The Employer shall continue to pay the Executive, for the
duration of the Subsequent Period, the Executive’s Base Salary as of the
Termination Date, in accordance with the Employer’s generally applicable payroll
policies; and
          (iii) The Employer shall pay the Executive an amount equal to
one-twelfth (1/12) of the Executive’s Average Annual Bonus, in equal installment
payments, consistent with Company’s payroll practices for the duration of the
Subsequent Period. For purposes of this subparagraph, the Executive’s Average
Annual Bonus shall be determined by dividing the total of the annual amounts
paid to the Executive as a Bonus for the last three completed fiscal years
ending within the Term by three.
          (iv) Prior to receiving any payment, coverage or benefit as provided
in this paragraph 5(b), the Executive shall execute and deliver a Release to the
Employer in the form of Appendix A to this Agreement.
          (v) If the Employer is obligated to pay amounts or provide benefits to
the Executive under this paragraph 5(b), the Executive shall not be

-5-



--------------------------------------------------------------------------------



 



entitled to severance under any other employee benefit plan of the Employer or
its Affiliates.
          (vi) If a payment under paragraph 5(b)(ii) or (iii) above does not
qualify as a short-term deferral under Code Section 409A and Treas. Reg.
§1.409A-1(b)(4) (or any similar or successor provisions), and the Executive is a
Specified Employee as of his Termination Date, distributions to the Executive
may not be made before the date that is six months after the date of the
Termination Date or, if earlier, the date of the Executive’s death (the
“Six-Month Delay Rule”). Payments to which the Executive would otherwise be
entitled during the first six months following the Termination Date (the
“Six-Month Delay”) will be accumulated and paid on the first day of the seventh
month following the Termination Date. Notwithstanding the Six-Month Delay Rule
set forth in this paragraph 5(b)(vi):
     (A) To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(iii) (or any similar or successor provisions), during each month
of the Six-Month Delay, the Employer will pay the Executive an amount equal to
the lesser of (I) the total monthly severance provided under paragraph 5(b)(ii)
and (iii) above, or (II) one-sixth (1/6) of the lesser of (1) the maximum amount
that may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17) for the year in which the Executive’s Date of Termination
occurs, and (2) the sum of the Executive’s annualized compensation based upon
the annual rate of pay for services provided to the Employer for the taxable
year of the Executive preceding the taxable year of the Executive in which his
Termination Date occurs (adjusted for any increase during that year that was
expected to continue indefinitely if the Executive had not had a Termination
Date); provided that amounts paid under this sentence will count toward, and
will not be in addition to, the total payment amount required to be made to the
Executive by the Employer under paragraphs 5(b)(ii) and (iii); and
     (B) To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(v)(D) (or any similar or successor provisions), within ten
(10) days of the Termination Date, the Employer will pay the Executive an amount
equal to the applicable dollar amount under Code Section 402(g)(1)(B) for the
year of the Executive’s Termination Date; provided that the amount paid under
this sentence will count toward, and will not be in addition to, the total
payment amount

-6-



--------------------------------------------------------------------------------



 



required to be made to the Executive by the Employer under paragraph 5(b).
          (vii) For purposes of this Agreement, “Specified Employee” has the
meaning given that term in Code Section 409A and Treas. Reg. 1.409A-1(c)(i) (or
any similar or successor provisions). The Employer’s “specified employee
identification date” (as described in Treas. Reg. 1.409A-1(c)(i)(3)) will be
December 31 of each year, and the Employer’s “specified employee effective date”
(as described in Treas. Reg. 1.409A-1(c)(i)(4) or any similar or successor
provisions) will be February 1 of each succeeding year.
          (c) Termination by the Executive. The Executive may terminate his
employment during the Term upon thirty (30) days prior written notice to the
Board for other than Good Reason (as defined below). In such event, the
Executive’s employment shall terminate as of the Termination Date and the
obligations of the Employer hereunder shall be deemed fully satisfied, except
that the Executive shall be entitled to the Accrued Obligations. The Executive
also shall have the right to terminate his employment at any time during the
Term hereof for Good Reason. As used in this Agreement, “Good Reason” shall
mean, without the Executive’s written consent: (i) a material diminution in the
Executive’s Base Salary; (ii) a material diminution of the Executive’s
authority, duties, or responsibilities; (iii) materially diminishes the
authority, duties, or responsibilities of the supervisor to whom Executive is
required to report; (iv) materially diminishes the budget over which Executive
retains authority; (iv) a relocation of the Executive’s primary office more than
50 miles from the Hermitage, Pennsylvania metropolitan area, or assigning to the
Executive duties that would reasonably require such relocation (not including
travel normally incidental and reasonably necessary to the business of the
Employer and the duties of the Executive under this Agreement); or (v) any other
action or inaction that constitutes a material breach by the Employer of this
Agreement. For example, if the Employer was acquired and became a subsidiary of
a public company and the Executive remained as Chief Financial Officer of the
Employer, but no longer had the duties and responsibilities of public company
securities law reporting and investor relations, he would have experienced a
material diminution of his duties and responsibilities for purposes of this
paragraph. The Executive must provide written notice to the Employer of the
existence of the event or condition described above within ninety (90) days of
the initial occurrence of the event or existence of the condition alleged to
constitute “Good Reason” under this paragraph. Upon such notice, the Employer
shall have a period of thirty (30) days during which it or they may remedy the
condition.
          (d) Termination for Death or Disability. If the Employer terminates
the Executive’s employment under this Agreement because of the Permanent
Disability of

-7-



--------------------------------------------------------------------------------



 



the Executive, or in the event of the Executive’s death, the Employer shall pay
the Accrued Obligations to the Executive or his estate. If the Employer
terminates the Executive’s employment under this Agreement because of the
Executive’s Permanent Disability, the Employer shall continue to pay the amounts
in (i) and (ii) below:
          (i) Until the one-year anniversary of the termination of the
Executive’s employment due to the Executive’s Permanent Disability, an amount
equal to one hundred percent (100%) the Executive’s Base Salary, less the amount
paid or payable to or on behalf of the Executive under any life and/or
disability insurance coverage provided or paid for by the Employer or its
Affiliates;
          (ii) Thereafter, until the end of the Executive’s Permanent Disability
or death, an amount equal to sixty percent (60%) of the Executive’s Base Salary,
less the amount paid or payable to or on behalf of the Executive under any life
and/or disability insurance coverage provided or paid for by the Employer or its
Affiliates.
     Any amounts payable to the Executive under clauses (i) or (ii) above shall
be paid in accordance with the Employer’s normal payroll practices as in effect
from time to time. Notwithstanding the foregoing, the Executive’s right to such
payments shall be contingent upon the Executive’s execution of a release of all
claims against Employer and its Affiliates, in the form of Appendix A hereto. As
used in this Agreement, “Permanent Disability” shall mean that the Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, as determined by a licensed physician or approved by the Board;
provided, however, that in order to terminate the Executive’s employment under
this Agreement on account of Permanent Disability, the Employer must provide the
Executive with written notice of the Board’s determination to terminate the
Executive’s employment under this Agreement for reason of Permanent Disability
not less than thirty (30) days prior to such termination, which notice shall
specify the Termination Date. Until the specified Termination Date by reason of
Permanent Disability, the Executive shall continue to receive compensation at
the rates set forth in paragraph 4. No termination of the Executive’s employment
under this Agreement because of Permanent Disability shall impair any rights of
the Executive under any life or disability insurance policy maintained by the
Employer or its Affiliates.
          (e) Termination For Cause. If the Employer terminates the Executive’s
employment under this Agreement for Cause or the Executive terminates his
employment under this Agreement for any reason other than Good Reason, the sole

-8-



--------------------------------------------------------------------------------



 



obligation of the Employer to the Executive shall be to pay the Accrued
Obligations to the Executive. As used in this Agreement, “Cause” shall mean the
Executive’s (i) willful and continued failure substantially to perform his
material duties with the Employer as set forth in this Agreement, or the
commission of any activities constituting a violation or breach under any
federal, state or local law or regulation applicable to the activities of the
Employer or its Affiliates, in each case, after notice thereof from the Employer
to the Executive and a reasonable opportunity for the Executive to cease such
failure, breach or violation in all respects (where possible), (ii) fraud,
breach of fiduciary duty, dishonesty, misappropriation or other actions that
cause damage to the property or business of the Employer or its Affiliates,
(iii) repeated absences from work such that he is unable to perform his duties
under this Agreement in all material respects other than due to physical or
mental impairment or illness, (iv) admission or conviction of, or plea of nolo
contendere to, any felony or any other crime referenced in Section 19 of the
Federal Deposit Insurance Act that, in the reasonable judgment of the Board,
adversely affects the Employer’s or its Affiliate’s reputation or the
Executive’s ability to carry out his obligations under this Agreement, (v) loss
of any license or registration that is necessary for the Executive to perform
his duties under this Agreement, (vi) failure to cooperate with the Employer in
any internal investigation or administrative, regulatory or judicial proceeding,
after notice thereof from the Employer to the Executive and a reasonable
opportunity for the Executive to cure such non-cooperation or, (vii) act or
omission by in violation or disregard of the Employer’s policies, including but
not limited to the Employer’s harassment and discrimination policies and
Standards of Conduct then in effect, in such a manner as to cause loss, damage
or injury to the property, reputation or employees of the Employer, or its
Affiliates. In addition, the Executive’s employment shall be deemed to have
terminated for Cause if, after the Executive’s employment has terminated, facts
and circumstances are discovered that would have justified a termination for
Cause. For purposes of this Agreement, no act or failure to act on the
Executive’s part shall be considered “willful” unless it is done, or omitted to
be done, by him in bad faith or without reasonable belief that his action or
omission was in the best interests of the Employer. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of counsel for the Employer shall be conclusively presumed
to be done, or omitted to be done, in good faith and in the best interests of
the Employer.
          (f) No provision of this Agreement shall adversely affect any vested
rights of the Executive under the Employer’s 401(k) plan, retirement income
plan, basic retirement plan, incentive plan or other employee benefit plans of
the Employer or its Affiliates that may be established in the future; provided,
however, upon the Termination Date, all future vesting of the Executive’s rights
under the 401(k) plan,

-9-



--------------------------------------------------------------------------------



 



retirement income plan, basic retirement plan and incentive plan shall terminate
without further action by the Employer.
          (g) In the event that the independent registered public accounting
firm of the Employer or the Internal Revenue Service determines that any
payment, coverage or benefit due or owing to the Executive pursuant to this
Agreement is subject to the excise tax imposed by Code Section 409A or any
successor provision thereof or any interest or penalties, including interest
imposed under Code Section 409(A)(1)(B)(i)(I), incurred by the Executive as a
result of the application of such provision, the parties shall take such actions
as are necessary to prevent application of the excise tax, including revisions
to the Agreement to comply with Code Section 409A.
          (h) Upon termination of the Executive’s employment for any reason, the
Executive shall deliver to the Board his resignation from all offices,
directorships and positions with the Employer, and its Affiliates, and shall be
deemed to have resigned from all offices and fiduciary positions with any
employee benefit plans.
     6. Change in Control. Upon a Change in Control, the Term specified in
paragraph 2 shall continue until at least the second anniversary of the Change
in Control.
          (a) If, on or after a Change in Control and before the second
anniversary of the Change in Control, the Employer terminates the Executive’s
employment under this Agreement for any reason other than for Cause, or the
Executive terminates his employment under this Agreement for Good Reason, the
Employer shall pay or provide to the Executive, promptly after the Termination
Date, the severance benefits described in subparagraphs 5(b)(i), (ii) and
(iii) above, subject to subparagraphs 5(b)(iv) through (vii) above, with the
following modifications:
          (i) If the Change in Control is also a “change in the ownership or
effective control” of the Employer or a “change in the ownership of a
substantial portion of the assets” of the Employer, in each case as defined in
Treas. Reg. §1.409A-3(i)(v), the Employer will pay the total amount of the Base
Salary and Average Annual Bonus payments that would have been paid to the
Executive during the Subsequent Period under subparagraphs 5(b)(ii) and
(iii) above, in a single lump sum within 15 business days of the Termination
Date. (All other payments will be made as provided for in subparagraph 5(b).)
          (ii) The non-compete restrictions of subparagraph 9(b)(i) shall not
apply to the Executive after the Termination Date.

-10-



--------------------------------------------------------------------------------



 



          (b) For purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred on the first of the following: (i) a merger or
consolidation of F.N.B. Corporation with another corporation, and as a result of
such merger or consolidation, the shareholders of F.N.B. Corporation as of the
day preceding such transaction will own less than fifty-one percent (51%) of the
outstanding voting securities of the surviving corporation, (ii) a sale or
exchange (in a single transaction or series of related transactions) of eighty
percent (80%) or more of the Common Stock of F.N.B. Corporation for securities
of another entity in which shareholders of F.N.B. Corporation will own less than
fifty-one percent (51%) of such entity’s outstanding voting securities, or
(iii) the sale of a substantial portion of the assets of the Employer or its
Affiliates (including the capital stock F.N.B. Corporation owns in the Employer)
to an unrelated third party.
          (c) In the event that the independent certified public accounting firm
of the Employer (the “Accounting Firm”) or the Internal Revenue Service (“IRS”)
determines that any payment, coverage or benefit provided to the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this paragraph 6 (the “Payments”) is an “excess
parachute payment” pursuant to Code Section 280G or any successor or substitute
provision of the Code, with the effect that the Executive is liable for the
payment of the excise tax described in Code Section 4999 or any successor or
substitute provision of the Code (the “Excise Tax”), the Employer, within
30 days thereafter, shall pay to the Executive, in addition to any other
payment, coverage or benefit due and owing hereunder, an additional amount that
will result in the Executive’s net after-tax position, after taking into account
any interest, penalties or taxes imposed on the Excise Tax payable under this
paragraph 6, upon the receipt of the Payments provided for by this Agreement be
no less advantageous to the Executive than the net after-tax position to the
Executive that would have been obtained had Code Sections 280G and 4999 not been
applicable to such Payments. The Gross-Up Payment, if any, must be made by the
end of the Executive’s taxable year next following the Executive’s taxable year
in which the Executive remits the related taxes, in accordance with Code
Section 409A and Treas. Reg. §1.409A-3(i)(1)(v) (or any similar or successor
provisions).
          (i) All determinations required to be made under this paragraph 6(c),
and the assumptions to be utilized in arriving at such determination, shall be
made by the Accounting Firm, which shall provide detailed supporting
calculations both to the Board and the Executive. The Employer shall pay all
fees and expenses of the Accounting Firm. Any determination by the Accounting
Firm shall be binding upon the Employer and the Executive, except as provided in
subparagraph (ii) below.

-11-



--------------------------------------------------------------------------------



 



          (ii) As a result of the uncertainty in the application of Code
Sections 280G and 4999 at the time of the initial determination by the
Accounting Firm hereunder, it is possible that the IRS or other agency will
claim that a greater or lesser Excise Tax is due. In the event that the Excise
Tax is finally determined to be less than the amount taken into account
hereunder in calculating the Gross-Up Payment, the Executive shall repay to the
Employer, at the time that the amount of such reduction in Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus that portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income and employment taxes imposed on the Gross-Up
Payment being repaid by the Executive to the extent that such repayment results
in a reduction in Excise Tax and/or a federal, state or local income or
employment tax deduction) plus interest on the amount of such repayment at the
rate provided in Code Section 1274(b)(2)(B). In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder in calculating the
Gross-Up Payment (including by reason of any payment the existence or amount of
which cannot be determined at the time of the Gross-Up Payment), the Employer
shall make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by the Executive with respect to such
excess) at the time that the amount of such excess is finally determined. The
Executive and the Employer shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the Total
Payments. The Employer shall pay all fees and expenses of the Executive relating
to a claim by the IRS or other agency.
     7. Indemnification. The Executive shall at all times during his employment
by the Employer and thereafter, be indemnified by the Employer to the fullest
extent permitted by applicable law for any matter in any way relating to the
Executive’s affiliation with the Employer, or its Affiliates; provided, however,
that if the Executive’s employment shall have been terminated by the Employer
for Cause, then, to the extent indemnification is prohibited by law, the
Employer shall have no obligation whatsoever to indemnify the Executive for any
claim arising out of the matter for which his employment shall have been
terminated for Cause or for any conduct of the Executive not within the scope of
the Executive’s duties under this Agreement. During the Term, the Employer
agrees to maintain the Executive as an insured party on all directors’ and
officers’ insurance maintained by the Employer for the benefit of its directors
and officers on at least the same basis as all other covered individuals.
     8. Confidential Information. The Executive understands that in the course
of his employment by the Employer the Executive will receive Confidential
Information

-12-



--------------------------------------------------------------------------------



 



concerning the business of the Employer, and its Affiliates and that the
Employer desires to protect. The Executive agrees that he will not at any time
during or after the period of his employment by the Employer, reveal to anyone
outside the Employer, or use for his own benefit, any such information that has
been designated as confidential by the Employer or understood by the Executive
to be confidential, without specific written authorization by the Board. The
Executive shall take all appropriate steps to safeguard Confidential Information
and to protect it against disclosure, misuse, espionage, loss and theft. As used
in this Agreement, the term “Confidential Information” means information that is
not generally known to the public and that is used, developed or obtained by the
Employer, or its Affiliates in connection with their business, including but not
limited to (i) products or services, (ii) fees, costs and pricing structures,
(iii) designs, (iv) analysis, (v) drawings, photographs and reports,
(vi) computer software, including operating systems, applications and program
listings, (vii) flow charts, manuals and documentation, (viii) data bases,
(ix) accounting and business methods, (x) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xi) customers and clients and customer or client lists,
(xii) copyrightable works, (xiv) all technology and trade secrets, (xv) business
plans and financial models, and (xvi) all similar and related information in
whatever form. Upon termination of the employment of the Executive under this
Agreement, or upon any written request of the Board, the Executive shall
promptly deliver to the Employer any and all written materials, records and
documents, including all copies thereof, made by the Executive or coming into
his possession during or after the period of his employment by the Employer and
retained by the Executive containing or concerning confidential information of
the Employer and all other written materials furnished to and retained by the
Executive by the Employer for his use during the Term, including all copies
thereof, whether of a confidential nature or otherwise.
     9. Restrictive Covenants.
          (a) For the purposes of this Agreement, the term “Competitive
Enterprise” shall mean any federal or state-chartered bank, trust company,
savings and loan association, savings bank, credit union, consumer finance
company, bank holding company, savings and loan holding company, unitary holding
company, financial holding company or any of the foregoing types of entities in
the process of organization or application for federal or state regulatory
approval and shall also include other providers of financial services and
entities that offer financial services or products that compete with the
financial services and products currently or in the future offered by the
Employer, or its respective subsidiaries or Affiliates.

-13-



--------------------------------------------------------------------------------



 



          (b) For a period of two years (the “Restricted Period”) immediately
following the Termination Date under this Agreement for any reason, the
Executive shall not, provided that the Employer remains in compliance with its
obligations under this Agreement:
          (i) serve as a director, officer, employee or agent of, or act as a
consultant or advisor to, any Competitive Enterprise in any city or county in
which the Employer, or its respective subsidiaries or Affiliates, at the time of
termination of Executive’s employment conduct business or maintain an office or
have publicly announced their intention to conduct business or maintain an
office. Notwithstanding the foregoing, the restriction does not apply to any
location where an Affiliate is only conducting business through a loan or
deposit production office;
          (ii) in any way, directly or indirectly, solicit, divert or contact
any existing or potential customer or business of the Employer, or any of its
respective subsidiaries or Affiliates that the Executive solicited, became aware
of or transacted business with during the employment of the Executive by the
Employer for the purpose of selling any financial services or products that
compete with the financial services or products offered by the Employer as of
the Termination Date, or its respective subsidiaries and Affiliates; or
          (iii) solicit or assist in the employment of any employee of the
Employer, or its Affiliates for the purpose of becoming an employee of or
otherwise provide services for any Competitive Business Enterprise.
          (iv) Notwithstanding the foregoing, if the Executive is entitled to
severance payments and benefits under paragraph 5(b) of this Agreement, he may
elect in writing to waive any remaining payments and benefits in exchange for
the Company’s waiver of the restrictions of paragraph 9(b)(i) above.
          (c) The Executive agrees that during or after the period of his
employment by the Employer, he shall not make in any way, directly or
indirectly, any oral or written statement, comment or other communication
designed or intended to impugn, disparage or otherwise malign the reputation,
ethics, competency, morality or qualification of the Employer, or any of its
respective subsidiaries or Affiliates or any of their respective directors,
officers, employees or customers.
          (d) The Executive agrees that all materials, inventions, discoveries,
improvements or the like that the Executive, individually or with others, may
originate, develop or reduce to practice while employed with the Employer
(individually, a “Creation” and collectively, the “Creations”) shall, as between
the Employer and the

-14-



--------------------------------------------------------------------------------



 



Executive, belong to and be the sole property of the Employer. The Executive
hereby waives any and all “moral rights,” including, but not limited to, any
right to identification of authorship, right of approval on modifications or
limitation on subsequent modification, that the Executive may have in respect of
any Creation. The Executive further agrees, without further consideration, to
promptly disclose each such Creation to the Board and to such other individuals
as the Board may direct. The Executive further agrees to execute and to join
others in executing such applications, assignments and other documents as may be
necessary or convenient to vest in the Employer or any client of the Employer,
as appropriate, full title to each such Creation and as may be reasonably
necessary or convenient to obtain United States and foreign patents or
copyrights thereon to the extent the Employer or any client of the Employer, as
appropriate, may choose. The Executive further agrees to testify in any legal or
administrative proceeding relative to any such Creation whenever requested to do
so by the Employer, provided that the Employer agrees to reimburse the Executive
for any reasonable expenses incurred in providing such testimony.
          (e) The Executive agrees that following his termination of employment
and during any period that he is receiving payments or benefits under paragraph
5(b) of this Agreement, he will be available on a reasonable basis consistent
with and subject to the Executive’s other responsibilities to assist the
Employer or its Affiliates, and will upon request assist the Employer or its
Affiliates, (i) as necessary to ensure the orderly transition of his duties and
responsibilities and (ii) in the prosecution or defense of any claims, suits,
litigation, arbitrations, investigations, or other proceedings, whether pending
or threatened involving the Employer. Such assistance shall include, but not by
way of limitation, attending meetings with and truthfully and completely
answering questions posed by representatives of the Employer. The Employer shall
reimburse the Executive for his reasonable and necessary expenses incurred at
the request of the Employer upon submission of appropriate supporting documents.
          (f) The parties hereto expressly agree that in the event that any of
the provisions, covenants, warranties or agreements in this Agreement are held
to be in any respect an unreasonable restriction upon the Executive or are
otherwise invalid, for whatsoever cause, then the court so holding is hereby
authorized to (a) reduce the territory to which said covenant, warranty or
agreement pertains, the period of time in which said covenant, warranty or
agreement operates or the scope of activity to which said covenant, warranty or
agreement pertains or (b) effect any other change to the extent necessary to
render any of the restrictions contained in this Agreement enforceable.
     10. Section 409A Compliance. Notwithstanding any provision of this
Agreement to the contrary, this Agreement is intended to be exempt from or, in
the

-15-



--------------------------------------------------------------------------------



 



alternative, comply with Code Section 409A and the interpretive guidance
thereunder, including the exceptions for short-term deferrals, separation pay
arrangements, reimbursements, and in-kind distributions. The Agreement shall be
construed and interpreted in accordance with such intent.
     11. Representation and Warranty of the Executive. The Executive represents
and warrants that he is not under any obligation, contractual or otherwise, to
any other firm or corporation, which would prevent his entry into the employ of
the Employer or his performance of the terms of this Agreement.
     12. Entire Agreement; Amendment. This Agreement contains the entire
agreement between the Employer and the Executive with respect to the subject
matter of this Agreement and supersedes the Employment Agreement dated as of
October 6, 2003, between the Executive and the Employer, and may not be amended,
waived, changed, modified or discharged except by an instrument in writing
executed by the parties hereto.
     13. Assignability. This Agreement shall be binding upon, and inure to the
benefit of, the Employer and its successors and assigns under this Agreement.
This Agreement shall not be assignable by the Executive, but shall inure to the
benefit of the Executive’s heirs, executors, administrators and legal
representatives. The Employer shall require any subsequent successor, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Employer to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Employer would be required to perform it if no such succession had
taken place.
     14. Notice. Any notice that may be given under this Agreement shall be in
writing and be deemed given when hand delivered and acknowledged or, if mailed,
one day after mailing by registered or certified mail, return receipt requested,
or if delivered by an overnight delivery service, one day after the notice is
delivered to such service, to either party hereto at their respective addresses
stated above, or at such other address as either party may by similar notice
designate.
     15. Specific Performance. The Executive acknowledges that in the event that
his employment with the Employer terminates for any reason, he will be able to
earn a livelihood without violating the restrictions of paragraphs 8 and 9, and
that his ability to earn a livelihood without violating such restrictions is a
material condition to his employment with the Employer. The Executive
acknowledges that compliance with the covenants set forth in paragraphs 8 and 9
is necessary to protect the business, goodwill and Confidential Information of
the Employer, or its Affiliates and their clients and customers, and that a
breach of these restrictions will irreparably and continually

-16-



--------------------------------------------------------------------------------



 



damage the Employer, or its Affiliates or their clients and customers for which
money damages may not be adequate. Consequently, the Executive agrees that, in
the event that he breaches or threatens to breach any of these covenants, the
Employer shall be entitled to a temporary, preliminary or permanent injunction
in order to prevent the continuation of such harm without any obligation to post
a bond. In addition, without limiting the Employer’s remedies for any breach of
any restriction on the Executive set forth in paragraphs 8 or 9 hereof, except
as required by law, the obligation of the Employer to pay any amounts payable to
the Executive under paragraph 5 of this Agreement is contingent upon Executive’s
acting in accordance with the covenants of paragraphs 8 and 9 and in the event
of any breach of such obligations, the Employer’s obligation to make further
payments shall terminate and the Employer shall be entitled to recoup from the
Executive all payments previously made to the Executive under paragraph 5.
Nothing in this agreement, however, shall be construed to prohibit the Employer
from also pursuing any other remedy, the parties having agreed that all remedies
are to be cumulative. The parties expressly agree that the Employer may, in its
sole discretion, choose to enforce the covenants in paragraphs 8 and 9 hereof in
part of to enforce any of said covenants to a lesser extent than that set forth
herein.
     16. No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer upon any person or entity other than the parties
(and the Executive’s heirs, executors, administrators and legal representatives)
any rights or remedies of any nature under or by reason of this Agreement.
     17. Mitigation. Except as specifically provided in subparagraph 5(b)(i),
the Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Agreement be
reduced by any compensation earned by the Executive as the result of employment
by another employer or by retirement benefits payable after the termination of
this Agreement.
     18. Waiver of Breach. The failure at any time to enforce or exercise any
right under any of the provisions of this Agreement or to require at any time
performance by the other parties of any of the provisions hereof shall in no way
be construed to be a waiver of such provisions or to affect either the validity
of this Agreement or any part hereof, or the right of any party hereafter to
enforce or exercise its rights under each and every provision in accordance with
the terms of this Agreement.
     19. No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary

-17-



--------------------------------------------------------------------------------



 



or involuntary, to effect any such action shall be null, void and of no effect;
provided, however, that nothing in this paragraph 19 shall preclude the
assumption of such rights by executors, administrators or other legal
representatives of the Executive or his estate and their assigning any rights
hereunder to the person or persons entitled hereto.
     20. Severability. The invalidity or unenforceability of any term, phrase,
clause, paragraph, restriction, covenant, agreement or other provision hereof
shall in no way affect the validity or enforceability of any other provision, or
any part thereof, but this Agreement shall be construed as if such invalid or
unenforceable term, phrase, clause, paragraph, restriction, covenant, agreement
or other provision had never been contained herein unless the deletion of such
term, phrase, clause, paragraph, restriction, covenant, agreement or other
provision would result in such a material change as to cause the covenants and
agreements contained herein to be unreasonable or would materially and adversely
frustrate the objectives of the parties as expressed in this Agreement.
     21. Survival. Any provision of this Agreement that provides a benefit to
the Executive and that by the express terms hereof does not terminate upon the
expiration of the Term shall survive the expiration of the Term and shall remain
binding upon the Employer until such time as such benefits are paid in full to
the Executive or his estate. Notwithstanding any other provision of this
Agreement, the Executive’s obligations in paragraphs 8, 9, 14 and 22 shall
survive the termination of this Agreement.
     22. Construction and Dispute Resolution. This Agreement shall be governed
by and construed in accordance with the internal laws of the Commonwealth of
Pennsylvania, without giving effect to principles of conflict of laws. All
headings in this Agreement have been inserted solely for convenience of
reference only, are not to be considered a part of this Agreement and shall not
affect the interpretation of any of the provisions of this Agreement. In the
event of any dispute or claim relating to or arising out of this Agreement
(including, but not limited to, any claims of breach of contract, wrongful
termination or age, sex, race or other discrimination), the Executive and the
Employer agree that all such disputes shall be fully and finally resolved by
binding arbitration conducted by the American Arbitration Association (“AAA”) in
Mercer County, Pennsylvania in accordance with the AAA’s National Rules for the
Resolution of Employment Disputes, provided, however, that this arbitration
provision shall not apply to, and the Employer shall be free to seek, injunctive
or other equitable relief with respect to any actual or threatened breach or
violation by the Executive of his obligations under paragraphs 8 and 9 hereof in
any court having appropriate jurisdiction. The Executive acknowledges that by
accepting this arbitration provision he is waiving any right to a jury trial in
the event of a covered dispute. The arbitrator may, but is not required, to
order that the prevailing party shall be entitled to recover

-18-



--------------------------------------------------------------------------------



 



from the losing party its attorneys’ fees and costs incurred in any arbitration
arising out of this Agreement.
     23. Voluntary Agreement. The Executive and the Employer represent and agree
that each has reviewed all aspects of this Agreement, has carefully read and
fully understands all provisions of this Agreement, and is voluntarily entering
into this Agreement. Each party represents and agrees that such party has had
the opportunity to review any and all aspects of this Agreement, with the legal,
tax and other advisor and advisors of such party’s choice before executing this
Agreement, and have been fully advised as to same. The Executive acknowledges
that the Employer has made no representations or warranties to the Executive
concerning the terms, enforceability or implications of this Agreement other
than as are reflected in this Agreement. This Agreement has been fully and
freely negotiated by the parties hereto, shall be considered as having been
drafted jointly by the parties hereto, and shall be interpreted and construed as
if so drafted, without construction in favor of or against any party on account
of its or his participation in the drafting hereof.
     24. Withholding and Offset. The Employer may withhold from any payment that
it is required to make under this Agreement amounts sufficient to satisfy
applicable withholding requirements under any federal, state or local law. The
Executive further agrees that (i) any sums owed (or owing in the future) to the
Employer or its Affiliates by the Executive may be deducted from the Executive’s
paychecks (or any bonus checks) in amounts that are in accordance with
applicable law, (ii) any sums owed under the Executive’s Employer-provided
charge card upon the termination of the Executive’s employment (for whatever
reason) may be deducted by the Employer or its Affiliates from any outstanding
paycheck in amounts that are in accordance with applicable law and make the
Employer-provided charge card payments on the Executive’s behalf, and (iii) he
will execute such authorizations as may be required by State law, if any, to
permit and effectuate such deductions.
     25. Counterparts. The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.

-19-



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

                  F.N.B. CORPORATION    
 
           
 
  By:   /s/Stephen J. Gurgovits                           Stephen J. Gurgovits,
President             and Chief Executive Officer    
 
                /s/Brian F. Lilly                   Brian F. Lilly, Executive  
 

-20-



--------------------------------------------------------------------------------



 



EXHIBIT A
AGREEMENT AND GENERAL RELEASE
This agreement (the “Release Agreement”) sets forth the terms and conditions
relating to the termination of your employment with F.N.B. Corporation (the
“Employer”).

1.   The termination of your employment with the Employer will be effective
[Date of Termination] (the “Termination Date”). You agree that as of that date,
you resign from all positions held with the Employer or any entity under common
control or affiliated with the Employer, including director positions.   2.   In
connection with the termination of your employment, you will receive payments of
base salary through the Termination Date plus compensation for your accrued but
unused vacation, if any, which will be subject to applicable withholding, taxes
and other deductions and will be paid to you no later than the Employer’s
regular pay date for the next pay cycle following the Termination Date. Provided
that the Employer receives an executed copy of this Release Agreement from you
no later than [Date], you will receive certain additional payments according to
the Employment Agreement between you and the Employer dated as of [___] (the
“Employment Agreement”), less required withholding, taxes and other deductions.
  3.   Certain of the payments described above are payments that, absent the
execution of this Release Agreement, you would not otherwise be legally entitled
to receive as a result of your employment with the Employer or the termination
of such employment. You understand and agree that such payments are expressly
conditioned upon your compliance with the terms of this Release Agreement and
continued compliance with the confidentiality and restrictive covenant
provisions of the Employment Agreement. Should you violate any material term of
this Release Agreement or the Employment Agreement, you will not receive any
further payments from the Employer under this Release Agreement and shall be
obligated to repay to the Employer any and all amounts received hereunder that,
absent the execution of this Release Agreement you would not otherwise have been
legally entitled to receive. This Paragraph shall not limit the Employer’s right
to recover damages or obtain any other legal or equitable relief to which it may
be entitled by law.   4.   You represent and warrant that you are the sole owner
of the actual or alleged claims, demands, rights, causes of action and other
matters relating to your employment with the Employer or the cessation of your
employment that are released herein; that the same have not been assigned,
transferred or disposed of

-21-



--------------------------------------------------------------------------------



 



    by fact, by operation of law, or in any manner whatsoever; and that you have
the full right and power to grant, execute, and deliver the releases,
undertakings and agreements contained herein. You further represent and warrant
that you have not filed or initiated any legal, equitable, administrative or any
other proceedings against any of the Released Parties (as defined in
Paragraph 5, below), and that no such proceeding has been filed or initiated on
your behalf.   5.   You and anyone claiming through you, including your past,
present, and future spouses, family members, estate, heirs, agents, attorneys or
representatives each hereby release, forever discharge, and agree not to sue the
Employer or any of its divisions, affiliates, related entities or subsidiaries,
or their trustees, fiduciaries, administrators, members, directors, officers,
agents, employees, attorneys and the predecessors, successors and assigns of
each of them (hereinafter jointly referred to as the “Released Parties’), with
respect to any claims or causes of action, whether known or unknown, that you
now have, ever had, or will ever have or may allege to have, against the
Released Parties for or related in any way to your employment with the Employer
or any other Released Party, or the cessation of that employment, including
without limitation, any claim that could have been asserted under any federal,
state, or local statute, law, regulation, ordinance or executive order,
including but not limited to Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991, the Americans with Disabilities Act,
the Age Discrimination in Employment Act of 1967 (29 U.S.C. §§621 et seq.), as
amended by the Older Workers Benefit Protection Act (“ADEA”), the Employee
Retirement Income Security Act of 1974, the Family and Medical Leave Act of
1993, or their related state and local law counterparts; any claims under the
common law, including without limitation, claims for wrongful or retaliatory
discharge, defamation, or other personal injury; and any claims for compensation
(other than the payments provided for in Paragraph 2 above), benefits, damages,
costs and attorney fees. Except in connection with the enforcement of this
Release Agreement or your rights hereunder, in the event of any future
proceedings based upon any matter released herein, you recognize and agree that
pursuant to this Release Agreement you are not entitled to and shall not receive
any further recovery.   6.   You are aware that hereafter there may be discovery
of claims or facts in addition to or different from those now known or believed
to be true with respect to the matters addressed herein. Nevertheless, it is the
Parties’ intention to settle and release fully, finally and forever all such
matters and claims relative to your employment and association with the Employer
and its affiliates and the termination thereof which do now exist, may exist, or
heretofore have existed relating to such matters (except as may be specifically
excluded herein). In

-22-



--------------------------------------------------------------------------------



 



    furtherance of this intention, the releases given herein shall be and remain
in effect as a full and complete release of all such matters, notwithstanding
the discovery or existence of any additional or different claims or facts
relative to your employment, termination of employment or association of the
Employer.   7.   Excluded from this release and waiver are any claims that
cannot be waived by law, including but not limited to the right to participate
in an investigation conducted by certain government agencies. You are, however,
waiving your right to any monetary recovery should any such agency pursue any
claims on your behalf.   8.   You agree never to sue any Released Party in any
forum for any claim covered by the above waiver and release language, except
that you may bring a claim under the ADEA to challenge this Release Agreement or
enforce your rights hereunder. If you violate this Release Agreement by suing
any Released Party, other than under the ADEA or as otherwise set forth in
Paragraph 5 hereof, you shall be liable to the Employer and the Released Parties
for their reasonable attorneys’ fees and other litigation costs incurred in
defending against such a suit. Nothing in this Release Agreement is intended to
reflect any party’s belief that your waiver of claims under ADEA is invalid or
unenforceable, it being the intent of the parties that such claims are waived.  
9.   You agree that you have no present or future right to employment with the
Employer or its affiliated or related entities.   10.   Except as otherwise
provided herein, you agree to return to the Employer all keys, key cards or
other Employer property in your possession or control on the Termination Date.  
11.   You are not to make any oral or written statement to any third party that
disparages, defames, or reflects adversely upon the Employer, or any of its
principals, officers, employees or services.   12.   You understand and agree
that in connection with your employment with the Employer, you have acquired
confidential proprietary information concerning the Employer’s operations. You
agree that you are subject to the confidentiality provisions of the Employment
Agreement and that you will not at any time, directly or indirectly (except to
the extent required by law or judicial process or as permitted by the Employer),
disclose any confidential information that you have learned by reason of your
association with the Employer or use any such information to the detriment of
the Employer. You further agree that the restrictions contained in the
Employment Agreement are reasonable and

-23-



--------------------------------------------------------------------------------



 



    necessary to protect the Employer’s legitimate business interests, and that
you will continue to comply with its terms notwithstanding the termination of
your employment.   13.   Except as necessary to comply with the terms of this
Release Agreement, the terms of this Release Agreement, the substance of any
negotiations leading up to this Release Agreement, and any matters concerning
your separation from employment with the Employer shall be kept confidential by
you. You warrant and represent that you will not reveal or engage in any conduct
that might reveal the terms of this Release Agreement to anyone except members
of your immediate family, your attorney, and your tax advisor, except as
disclosure of such matters may be required by law. Notwithstanding anything to
the contrary in this Release Agreement, you (and each of your employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the contemplated
transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to you relating to such tax treatment and tax
structure.   14.   This Release Agreement does not constitute an admission by
the Released Parties of any violation of any federal, state, local or common
law, regulation, ordinance or executive order. The Released Parties expressly
deny any such violation. This Release Agreement was entered into by the parties
solely to avoid litigation and/or arbitration.   15.   If any provision of this
Release Agreement is determined by a court of competent jurisdiction to be
unenforceable in any respect, then such provision shall be deemed limited and
restricted to the maximum extent that the court shall deem the provision to be
enforceable, or, in the event that this is not possible, the provision shall be
severed and all remaining provisions shall continue in full force and effect.
However, in the event that the waiver or release of any claim is found to be
invalid or unenforceable and cannot be modified as aforesaid, then you agree
that you will promptly execute any appropriate documents presented by the
Employer that would make the waiver or release valid and enforceable to the
maximum extent permitted by law. The invalidity or unenforceability of any
provision of this Release Agreement shall not affect the validity or
enforceability of any other provision hereof.   16.   This Release Agreement and
the Employment Agreement constitute the complete understanding and agreement
between the Employer and Executive regarding the subject matter hereof, and
supersede all prior discussions, negotiations and agreements, written or oral,
between the parties concerning

-24-



--------------------------------------------------------------------------------



 



    such subject matter. The terms and conditions of this Release Agreement may
be modified and amended only by a written instrument signed by the parties to
this Release Agreement. In the event of a conflict between this Release
Agreement and the Employment Agreement, this Release Agreement shall govern.  
17.   This Release Agreement shall in all respects be construed in accordance
with and governed by the laws of the Commonwealth of Pennsylvania, without
regard to its conflicts of law provisions. In the event of any dispute or claim
relating to or arising out of the Employment Agreement or this Agreement, the
Executive and the Employer agree that all such disputes shall be fully and
finally resolved by binding arbitration conducted by the American Arbitration
Association (“AAA”) in Mercer County, Pennsylvania in accordance with the AAA’s
National Rules for the Resolution of Employment Disputes, provided, however,
that this arbitration provision shall not apply to, and the Employer shall be
free to seek, injunctive or other equitable relief with respect to any actual or
threatened breach or violation by the Executive of his obligations under
paragraphs 8 and 9 hereof in any court having appropriate jurisdiction. The
Executive acknowledges that by accepting this arbitration provision he is
waiving any right to a jury trial in the event of a covered dispute. The
arbitrator may, but is not required, to order that the prevailing party shall be
entitled to recover from the losing party its attorneys’ fees and costs incurred
in any arbitration arising out of this Agreement.   18.   By signing this
Release Agreement, you acknowledge and represent that: (a) you have had at least
twenty-one (21) days to consider this Release Agreement and you have been
advised of your right to have your attorney review this Release Agreement, and
have had an adequate amount of time to discuss it with your attorney of choice;
(b) you have read this Release Agreement in its entirety and understand the
meaning and application of each of its provisions; (c) you are signing this
Release Agreement voluntarily; and (d) you intend to be bound by it. If you sign
this Release Agreement prior to the expiration of twenty-one (21) days after
your receipt of this Release Agreement, you agree that you have done so
voluntarily and knowingly. You may revoke this Release Agreement and the
Supplemental Release at any time within seven (7) days from the date that you
sign the Supplemental Release by giving written notice to the Employer. This
Release Agreement shall not be effective or enforceable and you will not be
entitled to any special payments as provided in Paragraph 2 above, until the
seven (7) day revocation period has expired.

If you agree to the terms set forth above, please sign, date and return the
enclosed copy of this Release Agreement to the Employer, on or before [Return
date].

-25-



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, the parties have executed this Release Agreement
effective as of the date first above written.

                  F.N.B. Corporation    
 
           
 
  By:                      
 
           
 
  Name:                      
 
           
 
  Its:                      
 
           
 
                          Brian F. Lilly    

-26-